CONSULTING AGREEMENT

 

THIS AGREEMENT dated for reference the 13th day of April, 2007.

 

BETWEEN:

ARGENTEX MINING CORPORATION., a corporation formed pursuant to the laws of the
State of Nevada and having an office for business located at Suite 2300, 1066
West Hastings Street, Vancouver British Columbia V6E 3X2

 

(the "Company")

 

AND:

FRONTERA GEOLOGICAL SERVICES LTD., a corporation formed pursuant to the laws of
the Province of British Columbia and having an office for business located at
1234 Doran Road, North Vancouver British Columbia Canada V7K 1M7

 

(the “Contractor”)

 

WHEREAS:

 

A.

the Company is engaged in the business of locating, acquiring and exploring
natural resource mineral properties and has acquired interests in several
mineral properties located in Argentina and in Canada; and

 

B.

the Company desires to engage the Contractor to provide the services of Ken
Hicks, who is currently the President of both the Company and the Contractor, to
manage the Company’s daily affairs as more particularly described herein.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of $10.00 paid by
the Company to the Contractor and the mutual covenants and agreements herein
contained and for other good and valuable consideration, the parties hereto
agree as follows:

 

ARTICLE 1

ENGAGEMENT

 

Engagement

 

1.1        The Company hereby engages the Contractor to provide to the Company
the services of Ken Hicks, who will provide to the Company such services as are
consistent with those ordinarily provided by a chief executive officer for the
Term (as defined in Section 3.1), and the Contractor accepts such engagement.
The services to be provided by Mr. Hicks (the “Services”) shall include the
following:

 

(a)

oversight of the overall operations and administration of the Company’s
business, including its property acquisition, exploration, investor relations,
promotion and financing programs;

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

 

 

(b)

oversight of the preparation and timely filing of the reports required of the
Company pursuant to the Securities Exchange Act of 1934 and, if the Company’s
common shares are successfully listed on the TSX Venture Exchange, the reports
required of the Company pursuant to the Securities Act (British Columbia) and
the TSX Venture Exchange; and

 

(c)

performing such other duties and responsibilities as may be reasonably required
of Mr. Hicks from time-to-time either in respect of the foregoing or otherwise
by the Board of Directors.

Mr. Hicks shall provide the Services to the Company and, if requested by the
Company, to any and all of its subsidiaries from time to time.

Location

1.2        The Company and the Contractor agree that the services to be provided
hereunder by Mr. Hicks shall be rendered in the Province of British Columbia or
at such other location as is mutually agreed to by the Contractor and the
Company, in the event of which the Company shall pay to the Contractor all
reasonable moving expenses incurred by Mr. Hicks and reimbursed to Mr. Hicks by
the Contractor.

Reporting

1.3        The Contractor shall ensure that Mr. Hicks devotes sufficient working
time, attention, ability and expertise to successfully provide the Services to
the Company in a timely manner. The parties acknowledge that the successful
performance of the Services will require that Mr. Hicks devote approximately 80%
of his working hours to the Company and the Contractor confirms that Mr. Hicks
has agreed to so do. The Contractor shall at all times ensure that Mr. Hicks
well and faithfully serves the Company and uses his best efforts to promote the
best interests of the Company. In providing the Services, Mr. Hicks shall report
to the Company’s Board of Directors. The Contractor agrees that the payment of
the Fee provided for in this Agreement shall be in full and complete
satisfaction for the work and services provided by Mr. Hicks, regardless of when
and where such work and services are performed. The Contractor further releases
the Company from any claims for overtime pay or other such compensation which
may accrue to Mr. Hicks by reason of any existing or future legislation or
otherwise.

Directorship

1.4        During the Term, the Company shall nominate Mr. Hicks for election as
a Director of the Company at all meetings of stockholders held for the purpose
of electing directors. Any compensation to be paid to either of Mr. Hicks or the
Contractor for service by Mr. Hicks on the Company’s Board of Directors shall be
negotiated separately from, and shall be in addition to, the compensation to be
paid to the Contractor pursuant to this Agreement.

Vacations

1.5        The Contractor shall ensure that Mr. Hicks is entitled to a paid
vacation of not less than twenty-five (25) business days each calendar year
during the Term, exclusive of holidays and weekends. The Company shall continue
to pay the Fee (as hereinafter defined) to the Contractor during any permitted
vacation.

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

 

ARTICLE 2

REMUNERATION

Fee

2.1        In consideration for making Mr. Hicks available to provide the
Services to the Company, the Company shall pay to the Contractor a contract fee
(the “Fee”) of $9,000.00 (Canadian) monthly during the Term, payable on the
first of each month. The Company shall be responsible for payment of all value
added taxes on the Fee. If, on the expiration of the Term, the Company desires
that Mr. Hicks continue providing the Services and the Contractor and Mr. Hicks
agree to do so, the Company shall, unless the parties agree otherwise, continue
to pay to the Contractor the sum of $9,000.00 (Canadian) or such renegotiated
amount for each month or part thereof during which the Contractor so continues
to provide the Services.

2.2        Within one week after the Effective Date of this Agreement the
Company shall issue to Mr. Hicks 900,000 share purchase warrants (the
“Warrants”). Each of the Warrants will have an exercise price $1.25 (U.S.). Each
of the Warrants will expire on April 13, 2012.

Bonus

2.3        If (a) during the period beginning on April 13, 2007 and expiring on
April 13, 2008, the Company has income equal to or greater than $5,000,000
(U.S.) from all sources (including revenue from operations, sale of properties
or any interest therein, sale of equity and similar income but excluding income
from the sale of debt securities), or (b) during the period beginning on April
13, 2007 and expiring on April 13, 2009, the average price of the Company’s
common shares on any single market for 20 consecutive trading-days equals or
exceeds $3.00 (U.S.), then in either of such events the Company shall issue to
Mr. Hicks, as an incentive bonus, 250,000 common shares of the Company (the
“Bonus Shares”).

Adjustment

2.4

If and whenever the Company’s common shares at any time outstanding shall be
subdivided into a greater or consolidated into a lesser number of common shares,
the exercise price of the Warrants shall be decreased or increased
proportionately, as the case may be, and upon any such subdivision or
consolidation, the number of common shares deliverable upon the exercise of the
Warrants and the number of Bonus Shares deliverable shall be increased or
decreased proportionately, as the case may be.

Registration

2.5        At such time as the Company is eligible to use a registration
statement on the Securities and Exchange Commission’s Form S-8, the Company
shall register all of the common shares underlying the Warrants and all of the
Bonus Shares (if any are issued) with the Securities and Exchange Commission on
Form S-8.

Office Space; Expenses

2.6

In addition to the Fee, the Company shall:

 

(a)

provide to Mr. Hicks office space, equipment (including necessary computing
equipment and software), furniture and supporting personnel at the Company’s

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

premises and at the expense of the Company to enable Mr. Hicks to provide the
Services; and

 

(b)

reimburse the Contractor for all reasonable out-of-pocket expenses incurred by
it or Mr. Hicks in the course of providing the Services, as supported by copies
of receipts and other documentation (“Expenses”).

ARTICLE 3

TERM AND TERMINATION

Term

3.1        Subject to Section 3.2, this Agreement shall be for an initial term
of 24 months, commencing April 13, 2007 and expiring April 13, 2009 (the
“Term”).

Renewal

3.2        The initial Term shall automatically renew for an additional twelve
month Term unless either party gives ninety (90) days written notice to the
other of its intention not to renew this Agreement.

Termination

3.3        Notwithstanding anything contained herein to the contrary, this
Agreement may be terminated as follows:

 

(a)

without Cause by the Company, upon payment by the Company to the Contractor of a
lump sum equal to the Fee (plus value added taxes) for either (i) six months
(ii) the remainder of the Term or (iii) two months for each year that Ken Hicks
has provided service to the Company since February, 2004, whichever is greater
(the “Termination Fee”);

 

(b)

without Cause by the Contractor, upon thirty (30) days written notice from the
Contractor to the Company; or

 

(c)

with Cause (as defined in Section 3.4, below) by the Company upon the Company
giving notice in writing to the Contractor, which notice shall state the nature
and substance of the Cause.

Cause

3.4

In this Agreement, the term “Cause” means:

 

(d)

failure of the Contractor or Mr. Hicks to observe and perform any of their
covenants and obligations hereunder;

 

(e)

fraud, dishonesty, gross negligence or willful malfeasance in connection with
Mr. Hicks’ performance of the Services;

 

(f)

if Mr. Hicks is convicted of committing a crime involving moral turpitude; or

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

 

 

(g)

if, for whatever reason, Mr. Hicks is unable to perform the Services on a
full-time basis for a period of four (4) months in any twelve (12) month period
(other than by reason of authorized vacation or leave).

Fees to date of Termination

3.5        Upon termination of this Agreement, the Company shall immediately pay
to the Contractor all accrued and unpaid portions of the Fees due up to the date
of termination as well as any Expenses properly incurred prior to the date of
termination. If the Agreement is terminated for any reason other than for cause,
then the Company shall also pay the Termination Fee due under paragraph 3.3(a)
and it shall issue to Mr. Hicks the Bonus Shares, regardless of whether they
have been earned under the terms of Section 2.3, above.

Disability

3.6        Promptly following the date of this Agreement the Company shall
purchase for Mr. Hicks (or require that Mr. Hicks purchase) a policy of
disability insurance with reasonably adequate coverage (equal to or greater than
75% of the Fee). The Company shall be responsible to pay 75% of the cost of the
premiums for such policy during the Term and any renewal thereof.

Change of Control

3.7        In the event of a Change of Control of the Company (as defined
herein) the Company, upon written request by the Contractor, shall pay to the
Contractor a lump sum equal to the Fee (plus value added taxes) for twelve (12)
months, upon payment of which Mr. Hicks shall be deemed to have resigned as a
director and officer of the Company and this Agreement shall expire. For the
purposes of this Section 3.7, “Change of Control” means (i) the acquisition,
other than from the Company, by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) of beneficial ownership of 20% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; (ii) the approval by the stockholders of
the Company of a reorganization, merger or consolidation of the Company in which
the individuals and entities who were the respective beneficial owners of the
common stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation; or (iii) a
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

ARTICLE 4

NON-DISCLOSURE

Agreement

4.1        The Contractor recognizes that, in the course of and as a result of
this Agreement, it or Mr. Hicks shall or may directly or indirectly obtain
Confidential Information (as defined in Section 4.3) and as a result, the
Contractor agrees, both for itself and for Mr. Hicks, that it shall respect and
adhere to the covenants contained in Section 4.2 hereof.

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

 

Covenant

4.2        The Contractor, for itself and for Mr. Hicks, covenants that at all
times during the Term and following the termination of this Agreement for any
reason, it shall:

 

(a)

hold in confidence and keep confidential all Confidential Information;

 

(b)

not directly or indirectly use any Confidential Information except in the course
of performing the obligations of this Agreement; and

 

(c)

not directly or indirectly disclose any Confidential Information to any person
or entity, except in the course of performing the obligations of this Agreement.

Confidential Information

4.3        For the purposes of Sections 4.1 and 4.2, above, "Confidential
Information" means technical and proprietary information known or used by Mr.
Hicks, the Contractor or the Company in connection with the business of the
Company, but excluding any information which is a matter of public knowledge or
becomes a matter of public knowledge through any action by a person other than
the Contractor or Mr. Hicks unless the action by Mr. Hicks is in the ordinary
course of the performance of the Services.

Survival

4.4        The provisions of this Article 4 shall survive the expiry or
termination of this Agreement for a period of one (1) year.

Limitation

4.5        The provision of this Article 4 shall not prevent the Contractor or
Mr. Hicks, following the termination of this Agreement, from providing their
services to any other person or entity.

ARTICLE 5

INDEMNITY

The Company agrees to indemnify the Contractor and Mr. Hicks from and against
any and all actions, causes of action, claims, demands or other proceedings made
against the Contractor or Mr. Hicks in the course of or as a result of this
Agreement or because of his position as a director and officer of the Company on
and subject to the terms of the Indemnification Agreement attached to this
Agreement as Schedule “A” .

ARTICLE 6

GENERAL PROVISIONS

Notice

6.1        Any notice in writing required or permitted to be given hereunder
shall be given by registered mail, postage prepaid, mailed in British Columbia
to the addresses stated above, or may be delivered by courier or personally. Any
notice delivered by courier or personally shall be effective on the actual date
of delivery. Any notice delivered by mail as aforesaid shall be deemed to have
been received by the person to whom it is addressed on the fourth business

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

day after and excluding the date of mailing. Either party may change its address
for giving of notices hereunder by notice in writing to the other party.

Applicable Law

6.2        Subject to Section 6.7, the provisions of this Agreement shall be
governed by and interpreted in accordance with the laws of British Columbia. The
parties irrevocably attorn to the exclusive jurisdiction of the courts of
British Columbia with respect to any legal proceedings arising under this
Agreement.

 

Entire Agreement

 

6.3        This Agreement constitutes the entire agreement between the parties
and supersedes all prior communications, representations and agreements whether
verbal or written between the parties with respect to the subject matter hereof.
This Agreement may be amended or modified only by written instrument signed by
all parties hereto.

 

Independent Legal Advice

 

6.4        The Company has obtained legal advice concerning this Agreement and
has requested that the Contractor and Mr. Hicks both obtain independent legal
advice with respect to this Agreement. The Contractor and Mr. Hicks, jointly and
severally, hereby represent and warrant to the Company that they have been
advised to obtain independent legal advice, and that prior to the execution of
this Agreement they have obtained independent legal advice or have, in their
discretion, knowingly and willingly elected not to do so.

Severability of Clauses

6.5        If any one or more of the provisions contained in this Agreement is
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

Assignment

6.6

This Agreement is not assignable by either party.

Arbitration

6.7        Any dispute or controversy occurring between the parties hereto
relating to the interpretation or implementation of any of the provisions of
this Agreement shall be resolved by arbitration. Such arbitration shall be
conducted by a single arbitrator appointed by agreement between the parties, or,
in default of agreement, such arbitrator shall be appointed in accordance with
the provisions of the Commercial Arbitration Act of British Columbia or any
re-enactment or amendment thereof. Any arbitration shall be held in the City of
Vancouver. The rules of procedure to be followed shall be the domestic rules of
procedure of the British Columbia International Commercial Arbitration Centre
then in force. The decision arrived at by the arbitrator shall be final and
binding and no appeal shall lie therefrom.

Counterparts

6.8

This Agreement may be executed in one or more counterparts, each of which shall
be

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile
transmission.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

 

ARGENTEX MINING CORPORATION

 

 

/s/ Jenny Fang                    
                                                         By: /s/ Ken
Hicks                                 

Witness

Ken Hicks, President

                                                             

Name

                                                             

Address

                                                             

 

FRONTERA GEOLOGICAL SERVICES LTD.

 

 

/s/ Jenny Fang                    
                                                         By: /s/ Ken
Hicks                                 

Witness

Ken Hicks, President

                                                             

Name

                                                             

Address

 

This is page 1 to the Consulting Agreement between the above parties dated for
reference April 13, 2007.

 


--------------------------------------------------------------------------------



 

 

Schedule “A”

 

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (“Agreement”) made and entered into as of the 10th day of April,
2007 to be effective as of that date by and between Argentex Mining Corporation,
a Nevada corporation (the “Company”), Frontera Geological Services Ltd. and Ken
Hicks (hereafter, jointly and severally, the “Indemnitee”).

 

 

RECITALS:

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers, or in other capacities,
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to, and activities on behalf of, the corporation;
this is because such persons in service to corporations are being increasingly
subjected to expensive and time-consuming litigation relating to, among other
things, claims that traditionally would have been brought only against the
corporation or business enterprise itself; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, to attract and retain qualified individuals, the Company will attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities; and

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

 

WHEREAS, this Agreement is separate from and in addition to the Bylaws of the
Company and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

 

WHEREAS, each of Section 78.7502 of the General Corporation Law of the State of
Nevada (“NGCL”) and the Bylaws of the Company is nonexclusive, and therefore
contemplates that contracts may be entered into with respect to indemnification
of directors, officers, employees and agents; and

 

WHEREAS, Indemnitee is willing to serve for or on behalf of the Company on the
condition that Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee hereby covenant and agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

1.           Services by Indemnitee. Indemnitee agrees to continue to serve as a
director, officer, employee or agent of the Company, provided that Indemnitee
may at any time and for any reason resign from such position and the Company
will have no obligation under this Agreement to continue Indemnitee in such
position (subject, in the case of any resignation by Indemnitee or termination
by the Company, to any rights and obligations they may have under contracts
other than this Agreement or under applicable law). This Agreement may not be
deemed an employment contract between the Company (or any of its subsidiaries)
and Indemnitee. This Agreement will continue in force after Indemnitee has
ceased to serve as a director, officer, employee or agent of the Company.

2.           Indemnification-General. The Company will indemnify, and advance
Expenses (as hereinafter defined) to, Indemnitee (i) as provided in this
Agreement, and (ii) to the fullest extent permitted by applicable law in effect
on the date hereof and as amended from time to time (but in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than were permitted prior to the amendment). The
rights of Indemnitee provided under the preceding sentence include, but is not
limited to, the rights set forth in the other Sections of this Agreement.

3.           Proceedings Other Than Proceedings by or in the Right of the
Company. The Company will indemnify Indemnitee under this Section 3 if, by
reason of Indemnitee’s Corporate Status (as hereinafter defined) or by reason of
any act done or not done by Indemnitee by reason of or on account of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or a participant in any threatened, pending, or completed Proceeding
(as hereinafter defined), other than a Proceeding by or in the right of the
Company. Pursuant to this Section 3, the Company will indemnify Indemnitee
against all Expenses, judgments, penalties, fines, liabilities and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in Good Faith.

4.           Proceedings by or in the Right of the Company. The Company will
indemnify Indemnitee under this Section 4 if, by reason of Indemnitee’s
Corporate Status or by reason of any act done or not done by Indemnitee by
reason of or on account of Indemnitee’s Corporate Status, Indemnitee is, or is
threatened to be made, a party to or a participant in any threatened, pending or
completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, the Company will indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding if Indemnitee acted
in Good Faith; provided that if applicable law so provides, no indemnification
against such Expenses may be made in respect of any claim, issue or matter in
such Proceeding for which Indemnitee is adjudged to be liable to the Company,
unless and to the extent that the court in which such Proceeding has been
brought or is pending, determines that Indemnitee is entitled to such
indemnification.

5.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status or by reason of
any act done or not done by Indemnitee by reason of or on account of
Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding (including dismissal
without prejudice), the Company will indemnify Indemnitee, to the maximum extent
permitted by law, against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such

 

2

 


--------------------------------------------------------------------------------



 

Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company will
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, will be deemed to be a successful
result as to such claim, issue or matter.

6.           Indemnification for Other Expenses. Notwithstanding any other
provision of this Agreement, the Company will indemnify Indemnitee against all
Expenses actually and reasonably incurred or suffered by Indemnitee or on
Indemnitee’s behalf if Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise involved in any manner in any threatened, pending
or completed Proceeding to which Indemnitee neither is, nor is threatened to be
made, a party; provided that Indemnitee may not otherwise be compensated or
reimbursed for the value of Indemnitee's time spent as such unless (i)
Indemnitee no longer serves as an officer, director, employee or agent of the
Company and (ii) Indemnitee has spent more than ten business days as a witness
or other non-party participant in such Proceeding by reason of Indemnitee’s
prior Corporate Status. If Indemnitee is, or is threatened to be made, a party
to such Proceeding, then the provisions of Section 3, 4 or 5, as appropriate,
will apply in accordance with the terms thereof.

7.           Advancement of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Company will advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding
referred to in Section 3, 4, 5 or 6 within ten days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements must reasonably evidence the Expenses
incurred by Indemnitee. Indemnitee hereby undertakes to repay any Expenses
advanced if it is ultimately determined by final judgment of a court of
competent jurisdiction that Indemnitee is not entitled to be indemnified against
such Expenses. Any advances and undertakings to repay pursuant to this Section 7
will be unsecured and interest free. Advances will include any and all
reasonable Expenses incurred by Indemnitee pursuing an action to enforce this
Agreement, including Indemnitee’s right of advancement, and Expenses incurred in
preparing and forwarding statements to the Company to support the advances
claimed.

 

8.

Procedure for Determination of Entitlement to Indemnification.

(a)         To obtain indemnification under this Agreement, Indemnitee must
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to such indemnification. The Secretary of the Company will, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification.

(b)         The person, persons or entity (the “Reviewing Party”) who will
determine whether Indemnitee is entitled to indemnification in the first
instance will be (i) the Board, acting by a majority vote of Disinterested
Directors (as hereinafter defined), whether or not such majority constitutes a
quorum of the Board, (ii) a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, whether or not such majority
constitutes a quorum, (iii) if a majority vote of Disinterested

 

3

 


--------------------------------------------------------------------------------



 

Directors so orders, a written opinion of Independent Counsel (as hereinafter
defined) or (iv) if there are no Disinterested Directors, or if Indemnitee so
directs in writing at the time a request for indemnification is made, a written
opinion of Independent Counsel. Promptly after making the determination the
Reviewing Party will render its written opinion to the Company and Indemnitee as
to whether and to what extent Indemnitee should be permitted to be indemnified
under this Agreement. If the Reviewing Party determines that Indemnitee is
entitled to indemnification, the Company will make payment within ten days after
such determination. Indemnitee must cooperate with the Reviewing Party with
respect to Indemnitee’s entitlement to indemnification, including providing to
the Reviewing Party upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. The Company will pay all reasonable costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Reviewing Party (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(c)         If the Disinterested Directors or Indemnitee directs that an
Independent Counsel be appointed, the Board will select the Independent Counsel,
and promptly following such selection the Company will give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected. Within ten days after such written notice of selection has been given,
Indemnitee may deliver to the Company a written objection to such selection;
provided that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 18, and the objection must set forth with
particularity the factual basis for such assertion. Absent a proper and timely
objection, the person so selected will act as Independent Counsel. If such
written objection is so made, the Independent Counsel so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or a court
has determined that such objection is without merit. If within 45 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section  8(a) that directs the Board to appoint an Independent Counsel no
Independent Counsel has been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for the appointment of
such person or entity as Independent Counsel as the court may designate, and the
person with respect to whom all objections are so resolved or the person so
appointed by the court will then act as Independent Counsel under this
Agreement. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 10(a), the Independent Counsel will be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

9.

Presumptions; Reliance and Effect of Certain Proceedings.

(a)         In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party will presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 8(a), and the Company
will have the burden of proof to overcome that presumption by clear and
convincing evidence in connection with the making by any person, persons or firm
of any determination contrary to that presumption. Neither the failure of the
Reviewing Party to have made a determination

 

4

 


--------------------------------------------------------------------------------



 

prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor any determination thereby that Indemnitee
has not met such applicable standard of conduct, will be a defense or admissible
as evidence in any action for any purpose or create a presumption that
Indemnitee has not acted in Good Faith or met any other applicable standard of
conduct.

(b)         If the Reviewing Party does not make a determination within 60 days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification will be deemed to have been made
and Indemnitee will be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided that such 60-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
Reviewing Party in good faith requests in writing such additional time for the
obtaining or evaluating of documentation and/or information relating thereto.

(c)         The termination of any Proceeding or of any claim, issue or matter
therein , by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that (i) Indemnitee did not act in Good Faith or failed to meet any
other applicable standard of conduct, or (ii) a court has determined that
indemnification is not permitted under applicable law.

(d)         The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise will not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

10.

Remedies of Indemnitee.

(a)         If (i) a determination is made pursuant to Section 8 that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 7, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 8(b)
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5, Section  6,
the last sentence of Section 8(b) or the last sentence of Section 18(j) within
ten days after receipt by the Company of a written request therefor, or (v)
payment of indemnification pursuant to Section 3 or Section  4 is not made
within ten days after a determination has been made that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication by a court
of competent jurisdiction of Indemnitee’s entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant

 

5

 


--------------------------------------------------------------------------------



 

to this Section 10(a); provided that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce Indemnitee’s rights
under Section 5. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b)         If a determination shall have been made pursuant to Section 8(b)
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 10 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.

(c)         If a determination shall have been made pursuant to Section 8(b)
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 10, absent (i) a misstatement by Indemnitee of a material fact,
or an omission of a material fact necessary to make Indemnitee’s statements not
materially misleading, in connection with the request for indemnification, or
(ii)  a prohibition of such indemnification under applicable law.

(d)         If Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all expenses (of the types described in the definition of
Expenses in Section 18 of this Agreement) actually and reasonably incurred by
Indemnitee in such judicial adjudication or arbitration unless it shall be
finally determined by the court or arbitrator before which such claim was
brought that it was brought in bad faith. Even if it shall be determined in such
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be paid in full.

(e)         The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and hereby stipulates, and shall so stipulate in any such court or
before any such arbitrator, that the Company is bound by all the provisions of
this Agreement.

 

11.

Notification and Defense of Proceeding.

(a)         Indemnitee shall promptly notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter that may be subject to
indemnification or advancement of Expenses pursuant to this Agreement, but
subject to the last sentence of Section 11(c), the omission so to notify the
Company will not relieve it from any liability that it may have to Indemnitee.

(b)         In the event Indemnitee notifies the Company of the commencement of
a Proceeding, the Company will be entitled to participate in the Proceeding at
its own expense, and except as otherwise provided below, if the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After

 

6

 


--------------------------------------------------------------------------------



 

notice from the Company to Indemnitee of its election to assume the defense of
any Proceeding, the Company will not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
retain Indemnitee’s own counsel in such Proceeding, but Indemnitee shall be
obligated to pay all Expenses related thereto incurred by Indemnitee after
notice from the Company of its assumption of the defense unless: (i) the
retention of counsel by Indemnitee has been authorized by the Company, (ii)
Indemnitee has reasonably determined, based upon a written opinion of
Indemnitee’s counsel, that there is a substantial possibility that a conflict of
interest will arise between Indemnitee and the Company in the defense of the
Proceeding, (iii) after a Change of Control (as hereinafter defined), the
retention of counsel by Indemnitee has been approved by an Independent Counsel,
or (iv) the Company shall not within 60 calendar days have retained counsel
reasonably satisfactory to Indemnitee to assume the defense of such Proceeding,
in each of which cases all Expenses incurred by Indemnitee in connection with
such Proceeding shall be borne by the Company. In the event separate counsel is
retained by Indemnitee pursuant to this Section 11(b), the Company shall
cooperate with Indemnitee with respect to the defense of the Proceeding,
including making documents, witnesses and other reasonable information related
to the defense available to Indemnitee and such separate counsel pursuant to
joint-defense agreements or confidentiality agreements, as appropriate.
Notwithstanding any provision herein to the contrary, the Company shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Company or as to which Indemnitee shall have made the determination provided for
in (ii) above.

(c)         The Company shall not be liable to indemnify Indemnitee under this
Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s prior written consent; provided that if a Change
of Control has occurred, the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if an Independent Counsel has approved
the settlement. The Company shall not settle any Proceeding in any manner that
would impose any penalty, liability or limitation on Indemnitee without
Indemnitee’s prior written consent; provided that the Company shall not be
required to obtain the consent of Indemnitee to the settlement of any Proceeding
the Company has undertaken to defend if the settlement grants Indemnitee a
complete and unqualified release in respect of the potential liability. The
Company shall not be liable for any amount paid by Indemnitee in settlement of
any Proceeding that is not defended by the Company unless the Company has
consented to such settlement. Neither the Company nor Indemnitee will
unreasonably withhold, condition or delay their consent to any proposed
settlement. The Company shall have no obligation to indemnify Indemnitee under
this Agreement with regard to any judicial award issued in a Proceeding, or any
related Expenses of Indemnitee, if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
Proceeding, except to the extent the Company was not materially prejudiced
thereby.

 

12.

Nonexclusivity; Insurance; Subrogation.

(a)         The rights of indemnification and to receive advancement of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Company’s Articles of Incorporation, the Company’s Bylaws, any other agreement,
any vote of stockholders,

 

7

 


--------------------------------------------------------------------------------



 

any resolution of the Board, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in the NGCL, or the manner in
which the NGCL is judicially construed, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Articles of Incorporation, Bylaws and this Agreement, it is the agreement and
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b)         The Company shall use reasonable best efforts to provide directors’
and officers’ liability insurance coverage for the benefit of Indemnitee and
Indemnitee's estate at all times while Indemnitee continues to serve as a
director or an officer of the Company on the same terms and in the same amount
as the Company then provides for its other directors and officers. Upon the
termination of Indemnitee’s service as a director or officer of the Company and
for a period thereafter equal to the shorter of (i) six years or (ii) the
expiration of the applicable statute of limitations (the “Post-Termination
Coverage Period”), the Company will use reasonable best efforts to maintain
directors’ and officers’ liability insurance coverage for its directors and
officers in a manner that will continue to provide coverage for Indemnitee’s
acts and omissions during Indemnitee's service as a director or officer of the
Company. Notwithstanding the foregoing sentences of this Section 12(b), from and
after the occurrence of a Change of Control, the Company shall be obligated to
use best efforts to maintain directors’ and officers’ liability insurance
coverage while Indemnitee continues to serve as a director or an executive
officer of the Company and during the Post-Termination Coverage Period on terms
and in amounts substantially similar to those maintained by the Company
immediately prior to the Change of Control.

(c)         In the event of any payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and take all actions
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

(d)         The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and to the extent that Indemnitee has already received
payment of such amounts under any insurance policy, contract, agreement or
otherwise.

(e)         The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee due to the fact that Indemnitee is or was serving at the request
of the Company as a director, officer, employee or agent of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise shall be reduced by any amount Indemnitee has already received as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

8

 


--------------------------------------------------------------------------------



 

 

13.        Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (i) the expiration of the applicable limitations
periods as to all possible claims in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder upon commencement
of a related Proceeding, or (ii) the final termination of any Proceeding then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 relating thereto. This Agreement shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators.

14.        Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (i)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii)  such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii)  to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

15.        Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, but subject to Section
10, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee, or any claim therein, unless the bringing of such Proceeding or
making of such claim shall have been approved by the Board.

16.        Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

17.        Headings. The headings of the Sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

18.

Definitions. For purposes of this Agreement:

(a)         “Affiliate” means with respect to any person or entity, any other
person or entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with, such
person or entity.

(b)         “Board” shall have the meaning given such term in the recitals at
the beginning of this Agreement.

(c)         “Change of Control” shall mean the occurrence of any of the
following events:

 

9

 


--------------------------------------------------------------------------------



 

 

(i)          the acquisition, other than from the Company, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership of
20% or more of either the then outstanding shares of common stock of the Company
or the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided that
any acquisition by the Company or any of its subsidiaries, or any corporation
with respect to which following such acquisition, more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
common stock and voting securities of the Company immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the then outstanding shares of common stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be, shall not constitute a Change of Control;

(ii)         individuals, who, as of the date of the execution of this
Agreement, constituted the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided that any individual
becoming a director subsequent to such date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act); or

(iii)         approval by the stockholders of the Company of a reorganization,
merger or consolidation of the Company and the satisfaction of all conditions
precedent to the transaction, in each case, with respect to which the
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company.

(d)         “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of an Enterprise.

 

10

 


--------------------------------------------------------------------------------



 

 

(e)         “Disinterested Director” means a member of the Board who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(f)          “Enterprise” shall mean the Company and any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other entity, enterprise or association of which Indemnitee is or was
serving at the request of the Company as a director, manager, officer, employee,
agent or fiduciary.

(g)         “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, fees of witnesses other than
Indemnitee, travel and lodging expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
reasonable disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding, including, subject to the advancement provisions of Section 7
hereof, a Proceeding brought by Indemnitee to enforce this Agreement. Expenses
also shall include expenses reasonably incurred in connection with any appeal
resulting from any Proceeding, including without limitation, any premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.

(h)         “Good Faith” shall mean Indemnitee having acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, having
had reasonable cause to believe Indemnitee’s conduct was lawful. For purposes of
any determination of Good Faith, Indemnitee shall be deemed to have acted in
Good Faith if Indemnitee’s action is based on the records or books of account of
the Enterprise, including financial statements, or on information supplied to
Indemnitee by a committee of the Board upon which Indemnitee does not serve as
to matters within its designated authority, or the officers, agents or employees
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser,
financial advisor or other expert or professional selected with reasonable care
by the Enterprise. The provisions of this Section 18(i) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(i)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i)  the Company or any
Affiliate thereof or Indemnitee (other than with respect to matters concerning
Indemnitee’s rights under this Agreement, or the rights of other indemnitees
under similar indemnification agreements), or (ii)  any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company shall
promptly pay the reasonable fees and expenses of the Independent Counsel
referred to above and shall fully indemnify such counsel against

 

11

 


--------------------------------------------------------------------------------



 

any and all Expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.

(j)          “NGCL” shall have the meaning given such term in the recitals at
the beginning of this Agreement.

(k)         "Post-Termination Coverage Period" shall have the meaning given in
Section 12(b) hereof.

(l)          “Proceeding” includes any claim seeking money or other relief,
however made or presented, as well as any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any action taken by Indemnitee or of any inaction on Indemnitee’s part while
acting in a Corporate Status, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, limited liability company, joint venture,
trust or other enterprise, in each case whether or not Indemnitee is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement.

(m)        “Reviewing Party” shall have the meaning given such term in Section
8(b).

(n)         References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
an Enterprise that imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, as
participants or beneficiaries; and an Indemnitee who acted in good faith and in
a manner Indemnitee reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in Good Faith.

 

19.

Enforcement.

(a)         The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve in a Corporate Status as
requested by the Company, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving in a Corporate Status.

(b)         This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof.

 

12

 


--------------------------------------------------------------------------------



 

 

(c)         The right to be indemnified or to receive advancement of Expenses
under this Agreement (i) is a contract right based upon good and valuable
consideration, pursuant to which Indemnitee may sue, (ii) is and is intended to
be retroactive to the date Indemnitee assumed a Corporate Status and shall be
available as to events occurring prior to the date of this Agreement, and (iii)
shall continue after any rescission or restrictive modification of this
Agreement as to events occurring prior thereto.

20.        Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

21.        Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom the notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)

If to Indemnitee, to:

Ken Hicks,

Frontera Geological Services

1234 Doran Road

North Vancouver BC V7K 1M7

 

 

(b)

If to the Company, to:

 

2300 – 1066 West Hastings Street

Vancouver BC V6E 3X2

Attention: CEO

 

or to such other address as may have been furnished to the Company by Indemnitee
or to Indemnitee by the Company, as the case may be.

22.        Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding,
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

23.        Governing Law. This Agreement and the legal relations between the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Nevada, without regard to its conflict of laws rules. The
parties irrevocably attorn to the

 

13

 


--------------------------------------------------------------------------------



 

exclusive jurisdiction of the courts of the State of Nevada with respect to any
legal proceedings arising here from.

24.        Miscellaneous. All references in this Agreement to Sections shall be
deemed to be references to Sections of this Agreement unless the context
indicates otherwise.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ARGENTEX MINING CORPORATION

 

By:/s/ Ken Hicks                                                               

Name:                                                    
                              

Title:                                                       
                            

 

FRONTERA GEOLOGICAL SERVICES LTD.

 

By:/s/ Ken Hicks                                          
                              

Name:                                                    
                              

Title:                                                       
                            

 

/s/ Ken Hicks                                                     

KEN HICKS

 

 

14

 

 

 